


Exhibit 10.11(a)

 

AMENDMENT NO. 3

TO

DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT

 

This Amendment No. 3 (the “Amendment”) to the DEVELOPMENT AND MANUFACTURING
SERVICES AGREEMENT is entered into on December 31, 2015 by and between Radius
Health Inc., a Delaware corporation, with its principal office at 950 Winter
Street, Waltham, MA 02451, United States of America (“RADIUS”) and LONZA Sales
Ltd, a Swiss company having an address at Muenchensteinerstrasse 38, CH-4002
Basel, Switzerland (together with its Affiliates, “Manufacturer”) and upon
execution will be incorporated into the Development and Manufacturing Services
Agreement between RADIUS and Manufacturer dated October 16, 2007 (the “Original
Agreement”), as amended to date. Capitalized terms used in this Amendment will
have the same meaning as set forth in the Agreement as amended to date.

 

WHEREAS, RADIUS and Manufacturer are parties to the Agreement; and

 

WHEREAS, RADIUS and Manufacturer are parties to Amendment No. 1, entered into on
May 19, 2011, and Amendment No. 2, entered into on January 30, 2014, to the
Agreement (such Amendment No. 1 and Amendment No. 2 together with the Original
Agreement, the “Agreement”);

 

WHEREAS, the Parties are in the process of negotiating a commercial
manufacturing services agreement (the “Commercial Agreement”); and

 

WHEREAS, the Parties desire to further amend the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the above premises and the mutual covenants
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.              Amendment to Section 14.1. The Parties hereby agree to extend
the term of the Agreement to the earlier of a) the date on which the Commercial
Agreement becomes effective, or b) March 31, 2016, unless earlier terminated
pursuant to Section 14 of the Agreement. Any further extensions of the term
shall be mutually agreed by the Parties.

 

2.              Pending Work Orders. Any and all Work Orders entered into, or
Purchase Orders issued, under and during the term of the Agreement which are
still pending at the time the Commercial Agreement becomes effective shall
immediately become governed by, and incorporated in and made a part of, such
Commercial Agreement.

 

3.              Ratification. All lawful actions taken by RADIUS and
Manufacturer which are consistent with the terms of the Agreement are hereby
authorized, approved and ratified, regardless of whether any such actions were
taken prior to the date of this Amendment.

 

4.              Remainder of Agreement. Except as modified by this Amendment,
all other terms and provisions of the Agreement shall remain in full force and
effect in accordance with their terms.

 

5.              Entire Agreement. This Amendment and the Agreement supersede all
other prior agreements, understandings, representations and warranties, oral or
written between the parties hereto in respect of the subject matter hereof.

 

--------------------------------------------------------------------------------


 

6.              Governing Law; Jurisdiction. This Amendment shall be construed,
interpreted and enforeced in accordance with the internal substantive laws of
the State of New York, without reference to the choice of law doctrine of such
state.

 

7.              Counterparts; Delivery. This Amendment may be executed in any
number of counterparts, each of which shall for all purposes be deemed an
original and all of which shall constitute the same instrument. Delivery of an
executed signature page of this Amendment by facsimile or other electronic
transmissions shall be as effective as delivery of an original executed
counterpart of this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective authorized representatives effective as of the date first
above written.

 

LONZA SALES LTD.

 

RADIUS HEALTH, INC.

 

 

 

By:

/s/ Michael Maskus

 

By:

/s/ David C. Hanley

Name:

Michael Maskus

 

Name:

David C. Hanley

Title:

Associate Director

 

Title:

Executive Director, Technical Operations

 

 

Commercial Development

 

 

 

 

 

 

 

 

By:

/s/ Cordula Altekrüger

 

Reviewed By

Name:

Cordula Altekrüger

 

CA

Title:

Senior Legal Counsel

 

Legal Dept.

 

3

--------------------------------------------------------------------------------
